                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


The United States of America,

                        Plaintiff,      Case No. 17-20184

v.                                      Judith E. Levy
                                        United States District Judge
Corey Toney, et al,
                                        Mag. Judge Mona K. Majzoub
                        Defendants.

________________________________/

  ORDER GRANTING IN PART AND DENYING IN PART THE
       GOVERNMENT’S MOTION IN LIMINE [411]

       On January 24, 2020, the Court held a hearing and heard oral

argument on the Government’s January 2, 2020 motion in limine. For the

reasons set forth on the record, the Court orders the following:

      The Court GRANTS IN PART AND DENIES IN PART the United

       States’s motion to preclude Defendants from presenting evidence

       and arguments designed to encourage jury nullification;

      The Court GRANTS the United States’s motion to preclude

       Defendants from presenting evidence and arguments concerning

       government charging decisions;
 The Court GRANTS the United States’s motion to preclude

  Defendants from presenting evidence and arguments concerning

  the collateral consequences of conviction; and

 The Government GRANTS IN PART AND DENIES IN PART the

  United States’s motion to prevent Defendants from admitting

  certain statements into evidence. The Court’s Order addresses only

  the seven specific statements discussed during the hearing and

  requires the following:

    o Defendants’ requested statements on pages 135-136, 150, 159,

       170, 202, and 233 of the Government’s transcript are

       inadmissible hearsay and will not be admitted.

    o Defendants’ requested statements on page 138 of the

       Government’s transcript are admissible under the residual

       hearsay exception, Fed. R. Evid. 807. Should the Government

       play their intended statements on pages 137 and 138, the

       Rule of Completeness requires that the Government also play

       Defendants’ requested statements during the Government’s

       case in chief, as these statements “ought in fairness to be

       considered contemporaneously.” Fed. R. Evid. 106.
     The Court notes that it retains the discretion to reconsider all in

limine decisions as issues arise during the course of trial. Indiana Ins.

Co. v. Gen. Elec. Co., 326 F. Supp. 2d 846, 846 (N.D. Ohio 2004).

     IT IS SO ORDERED.

Dated: February 3, 2020                s/Judith E. Levy
Ann Arbor, Michigan                    JUDITH E. LEVY
                                       United States District Judge




                     CERTIFICATE OF SERVICE
      I hereby certify that a copy of the foregoing document was served
upon counsel of record and/or pro se parties on this date, February 3,
2020, using the Electronic Court Filing system and/or first-class U.S.
mail.
                                 s/William Barkholz
                                 Case Manager
